Title: To Thomas Jefferson from Richard Libby, 5 December 1807
From: Libby, Richard
To: Jefferson, Thomas


                        
                            Sir
                            
                            Alexa 5 Decr. 1807
                        
                        As the Office of Marshalle has become vacant in this District by the Resignation of Mr Brent I beg leave
                            respectfully to recommend to your notice Mr. Robt. Moss to fill said Vacancy—Mr Moss has been for a considerable Time past
                            deputy Marshalle for this Part of the District & I believe I may with Confidence affirm that his Conduct hath both
                            merited & received the universal Approbation of his fellow Citizens   His Political Sentiments are strictly
                            Republican & both he & his numerous Relatives & Friends are & have been ever firm Friends
                            to the present Administration As a Reward for his patriotic Exertions & Republican Sentiments manifested on most
                            important Occasions his Republican fellow Citizens as soon as his Age would admit of it sent him to the State Legislature
                            from the County of Fairfax & at every subsequent Election, till his removal to this District, he has been chosen
                            to fill the same Office. & altho’ every one knows his Sentiments as he never attempts to keep them secret yet such
                            has been his mild & concileating Manner that he not only has the full Approbation of the Republicans but perhaps
                            there is not a Federalist in this Place of any sort of Moderation or Decency but would be pleased with his Appointment—All which is submitted with the great Respect by Sir your most obt Sert
                        
                            Richd Libby
                            
                        
                    